UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6006


KEVIN P. RIVERA,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections; TRACY RAY, Offender Management Services; JAMES
PARKS, Offender Management Services; KAREN BROWN, Chairman of
the VA Parole Board,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00143-RAJ-DEM)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin P. Rivera, Appellant Pro Se. Laura Haeberle Cahill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin P. Rivera seeks to appeal the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.         The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.           Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Rivera has not made the requisite showing with respect to the first

claim for relief in his § 2254 petition.          Furthermore, because

Rivera’s informal brief does not challenge the basis for the

district court’s disposition of the remaining claims presented in

his petition, Rivera has forfeited appellate review of that portion

                                     2
of the court’s order.   See 4th Cir. R. 34(b).     Accordingly, we

deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                         DISMISSED




                                3